The discretionary appeal is allowed.
The judgment of the court of appeals is reversed, and the cause is remanded for further proceedings on the authority of Littrell v. Wigglesworth (2001), 91 Ohio St.3d 425, 746 N.E.2d 1077, and Clark v. Scarpelli (2001), 91 Ohio St.3d 271, 744 N.E.2d 719.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook, J., concurs in judgment only.
Lundberg Stratton, J., dissents.
Elk & Elk Co., L.P.A, and Todd 0. Rosenberg, for appellants.
Isaac, Brant, Ledman & Teetor, Steven G. LaForge and Barbara Kozar Letcher, for appellee Ohio Farmers Insurance Company.
Mann & Preston, L.L.P., and Mark A Preston, for appellee State Farm Mutual Automobile Insurance Company.